 


109 HRES 1032 IH: Honoring New York State Senator John Marchi.
U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1032 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2006 
Mr. Fossella (for himself, Mr. Crowley, Mr. Engel, Mr. McHugh, Mr. Towns, Mr. Ackerman, Mr. Bass, Ms. Ginny Brown-Waite of Florida, Mr. Simpson, Mr. Kuhl of New York, Mr. Higgins, Mr. Boehlert, Mr. Sweeney, Mr. King of New York, Mrs. Maloney, Mr. Rogers of Michigan, Mr. LaHood, Mr. Mack, Mr. Shays, Mr. Walsh, Mr. Hinchey, Mr. Porter, Mr. Reynolds, Mr. Rush, Mr. Shuster, Mr. Castle, Mr. Weldon of Pennsylvania, Mr. Franks of Arizona, Mr. Hunter, Mr. Jenkins, Mr. Doolittle, Mr. Bonilla, Mr. English of Pennsylvania, Mr. Renzi, Mr. Terry, Mr. Issa, Mrs. Kelly, Mr. Wamp, Mr. Ryan of Ohio, Mr. Brady of Texas, Mr. McNulty, Mr. Schwarz of Michigan, Mrs. Blackburn, Ms. Bordallo, Mr. Deal of Georgia, Mr. Sullivan, Mr. Pickering, Mr. Barton of Texas, Mr. Kingston, Mr. Shimkus, and Mr. McHenry) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Honoring New York State Senator John Marchi. 
 
 
Whereas John J. Marchi, the longest-serving State legislator in American history, will end his illustrious career after 50 years in the New York State Senate; 
Whereas John Marchi, the son of Louis and Alina Marchi, was born on May 20, 1921, in Staten Island, New York; 
Whereas Senator John Marchi graduated from Manhattan College with first honors and received the Cardinal Hayes Award for scholastic achievement and campus leadership, from St. John’s University School of Law in 1949, and from Brooklyn Law School in 1953 with a doctorate in Juridical Science; 
Whereas Senator Marchi served with honor and distinction in the United States Coast Guard and Navy during World War II in both theaters of the war, on combat duty in the North Atlantic and on Okinawa, and as a Commander in the Active Reserve after World War II, retiring from service in 1982; 
Whereas, on November 14, 1948, Senator Marchi married Maria Luisa Davini in her home town of Lucca, Italy; 
Whereas Senator Marchi served as counsel to New York State Senator John Macdonald of Staten Island, for 2 years; 
Whereas Senator Marchi was elected to the New York State Senate in 1956, defeating Edward V. Curry with nearly 55 percent of the vote; 
Whereas Senator Marchi earned his party’s nomination in the New York City mayoral campaign of 1969 and again in 1973; 
Whereas Senator Marchi was reelected to the State Senate 24 times, receiving both the Republican and Democratic Parties’ endorsements in 11 of his last 12 races; 
Whereas Senator Marchi has always been a man with political opponents but no enemies, fighting for his beliefs and earning the utmost respect from voters and fellow lawmakers from all points on the political spectrum; 
Whereas Senator Marchi dedicated his life to the people of Staten Island, leading the effort to secede from the city of New York when the elimination of the city’s board of estimates reduced the island’s representation in city government; and 
Whereas Senator Marchi has a brilliant legal mind and authored a model city charter for a new city of Staten Island and earned the title Father of Secession: Now, therefore, be it  
 
That the House of Representatives honors the distinguished life and career of New York State Senator John J. Marchi. 
 
